Exhibit 10.1

CONSENT AGREEMENT

Consent Agreement, dated as of August 18, 2006 (this “Agreement”), by and among
American Media Operations, Inc. (the “Company”) and each of the parties listed
on the signature page hereto (each a “Bondholder”, and collectively, the
“Bondholders”), relating to certain proposed amendments to the Indenture, dated
as of February 14, 2002, as supplemented by the First Supplemental Indenture,
dated as of December 30, 2002, the Second Supplemental Indenture, dated as of
January 23, 2003, the Third Supplemental Indenture, dated as of March 17, 2006,
and the Fourth Supplemental Indenture, dated as of June 26, 2006 (as amended and
supplemented, the “Indenture”), among the Company, the guarantors named therein
(the “Note Guarantors”) and HSBC Bank USA, National Association (as successor in
interest to JPMorgan Chase Bank, N.A.), a national banking association, as
trustee (the “Trustee”).

WHEREAS, each Bondholder beneficially owns the aggregate principal amount of the
Company’s 10 1/4% Series B Senior Subordinated Notes due 2009 (the “Notes”) set
forth opposite its name on Annex A hereto (such Notes being collectively
referred to herein as the “Subject Notes”);

WHEREAS, the Company has publicly announced that it needs to restate its
financial statements (the “Restatement”) and, as a result, may be unable to
timely satisfy its reporting obligations with respect to its quarterly report on
Form 10-Q for the quarter ended December 31, 2005, its annual report on Form
10-K for the year ended March 31, 2006, its quarterly report on Form 10-Q for
the quarter ended June 30, 2006 and its quarterly report on Form 10-Q for the
quarter ended September 30, 2006, in each case pursuant to Section 4.02 of the
Indenture;

WHEREAS, Section 9.02 of the Indenture provides that the Company, the Note
Guarantors and the Trustee may amend the Indenture or the Notes outstanding
thereunder with the written consent of the Holders of at least a majority in
principal amount of the Notes then outstanding;

WHEREAS, the Bondholders and the Company desire to enter into this Agreement to
provide for, among other things, the consent of the Bondholders to the proposed
amendments (the “Proposed Amendments”) to the Indenture, as set forth in the
Fifth Supplemental Indenture attached hereto as Annex B (the “Supplemental
Indenture”), among the Company, the Note Guarantors and the Trustee; and

WHEREAS, as a condition to the willingness of the Company to enter into the
Supplemental Indenture, the Company has required that the Bondholders enter into
this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, to induce the Company to enter into, and in consideration of the
Company’s entering into, the Supplemental Indenture and in consideration of the
premises and the representations, warranties and agreements contained herein,
the parties hereto agree as follows:

1. Covenants of the Company. The Company agrees as follows:

(a) Supplemental Indenture. On the Effectiveness Date (as defined below), the
Company shall execute and deliver the Supplemental Indenture to the Trustee and
shall use its reasonable best efforts to cause the Trustee to execute the
Supplemental Indenture.

(b) Consent Fee. Within five (5) business days of the Effectiveness Date, the
Company shall pay, in cash, to all Holders of the Notes an amount equal to $1.25
per $1,000 principal amount of Notes (the “Fee”) held by such Holder on
August 14, 2006 (the “Record Date”). No accrued interest will be paid on the
Fee.

(c) Form 8-K. The Company shall execute and file with the Securities and
Exchange Commission (the “SEC”) a Form 8-K describing the transactions
contemplated hereby, including as exhibits a copy of this Agreement (excluding
all Annexes hereto) and the Supplemental Indenture, within one (1) business day
of the Effectiveness Date.

2. Covenants of the Bondholders. Each Bondholder, severally and not jointly,
agrees as follows:

(a) Consent of Subject Notes. Each Bondholder hereby (i) approves, ratifies,
confirms and consents to, in all respects, the Proposed Amendments and
(ii) directs the Trustee to execute and deliver the Supplemental Indenture. Such
Bondholder shall not withdraw or revoke (or cause to be withdrawn or revoked)
such approval, ratification, confirmation or consent or other approval in
connection with the Proposed Amendments unless and until such consent is revoked
in accordance with Section 5 hereof.

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Bondholders as of the date hereof as follows:

(a) Due Organization. The Company is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization.

(b) Due Authorization; Binding Agreement. The Company has full right, power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
authorized, executed and delivered by the Company and (assuming due
authorization, execution and delivery by the Bondholders) constitutes the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at law).

(c) No Conflicts. None of the execution and delivery of this Agreement by the
Company, the consummation of the transactions contemplated hereby and compliance
with the terms hereof by the Company will conflict with, result in any breach or
violation of, or default (or an event which, with notice or lapse of time, or
both, would constitute a

 

2



--------------------------------------------------------------------------------

default) under the Company’s certificate of incorporation, bylaws or other
governing instruments, any material contractual obligation to which the Company
is a party or any provision of any law, order, rule or regulation applicable to
the Company, except for any such conflicts, violations, defaults or other
occurrences that would not have a material adverse effect on the condition
(financial or otherwise) of the Company or prevent, delay or impede the
performance by the Company of its obligations under this Agreement. No filing
(other than a Form 8-K) with, and no permit, authorization, consent or approval
of, any United States court or governmental agency or body or any other entity
is necessary for the execution of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby, except
where the failure to make such filing or to obtain such permit, authorization,
consent or approval would not prevent, delay or impede the performance by the
Company of its obligations under this Agreement.

(d) Litigation. There is no action, suit, investigation, complaint or other
proceeding pending against the Company or, to the knowledge of the Company,
threatened against the Company or any other person or entity that restricts in
any material respect or prohibits (or, if successful, would restrict or
prohibit) the exercise by any party or beneficiary of its rights under this
Agreement or the performance by any party of its obligations under this
Agreement.

4. Representations and Warranties of the Bondholders. Each Bondholder hereby,
severally and not jointly, represents and warrants to the Company as of the date
hereof as follows:

(a) Due Organization. If other than a natural person, such Bondholder is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite corporate, partnership or
other power and authority to enter into this Agreement and to consummate the
transactions contemplated by, and perform its respective obligations under, this
Agreement.

(b) Due Authorization; Binding Agreement. Such Bondholder has full right, power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
authorized, executed and delivered by such Bondholder and (assuming due
authorization, execution and delivery by the Company) constitutes the valid and
binding obligation of such Bondholder enforceable against such Bondholder in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at law).

(c) No Conflicts. None of the execution and delivery of this Agreement by such
Bondholder, the consummation of the transactions contemplated hereby and
compliance with the terms hereof by such Bondholder will conflict with, result
in any breach or violation of, or default (or an event which, with notice or
lapse of time, or both, would constitute a default) under such Bondholder’s
certificate of incorporation, bylaws or other governing instruments, any
material contractual obligation to which such

 

3



--------------------------------------------------------------------------------

Bondholder is a party or any provision of any law, order, rule or regulation
applicable to such Bondholder, except for any such conflicts, violations,
defaults or other occurrences that would not have a material adverse effect on
the condition (financial or otherwise) of such Bondholder or prevent, delay or
impede the performance by such Bondholder of its obligations under this
Agreement. No trust of which such Bondholder is a trustee requires the consent
of any beneficiary to the execution and delivery of this Agreement or to the
consummation of the transactions contemplated hereby. No filing with, and no
permit, authorization, consent or approval of, any United States court or
governmental agency or body or any other entity is necessary for the execution
of this Agreement by such Bondholder and the consummation by such Bondholder of
the transactions contemplated hereby, except where the failure to make such
filing or to obtain such permit, authorization, consent or approval would not
prevent, delay or impede the performance by such Bondholder of its obligations
under this Agreement.

(d) Ownership of the Subject Notes. On the Record Date, such Bondholder was and
on the date hereof, the Bondholder is, the beneficial owner of the aggregate
principal amount of Notes set forth opposite its name on Annex A hereto (held
through the DTC Participant listed on such Annex A). Such Bondholder does not
own, beneficially or of record, any Notes of the Company or securities
convertible or exchangeable for Notes of the Company other than as set forth on
Annex A hereto. Such Bondholder has the sole right and power to vote and dispose
of the Subject Notes, and none of such Subject Notes is subject to any voting
trust or other agreement, arrangement or restriction with respect to the voting
or transfer of any of the Subject Notes, except for this Agreement.

(e) Litigation. There is no action, suit, investigation, complaint or other
proceeding pending against such Bondholder or, to the knowledge of such
Bondholder, threatened against such Bondholder or any other person or entity
that restricts in any material respect or prohibits (or, if successful, would
restrict or prohibit) the exercise by any party or beneficiary of its rights
under this Agreement or the performance by any party of its obligations under
this Agreement.

(f) Information. Such Bondholder has reviewed, or has had the opportunity to
review, with the assistance of professional and legal advisors of its choosing,
sufficient information (including all documents filed or furnished to the
Securities and Exchange Commission by the Company) and has had sufficient access
to the Company necessary for such Bondholder to decide to grant its approval,
ratification, confirmation and consent to the Proposed Amendments. Such
Bondholder acknowledges that the financial statements of the Company are subject
to the Restatement, and has granted its approval, ratification, confirmation and
consent to the Proposed Amendments with full knowledge of the pending
Restatement.

5. Revocation of Consents. The consent granted pursuant to Section 2 hereof
shall become null and void and have no further effect if the Supplemental
Indenture is not executed by the Company and delivered to the Trustee on the
Effectiveness Date. Nothing in this Section 5 shall relieve any party of
liability for breach of this Agreement.

 

4



--------------------------------------------------------------------------------

6. General Provisions.

(a) Effectiveness of this Agreement. The obligations of the Company pursuant to
Section 1 hereof shall become effective on the date (the “ Effectiveness Date”)
the Company receives (i) the consent to the Proposed Amendments of the holders
of not less than a majority of the aggregate principal amount of outstanding
Notes and (ii) the consent of the holders of not less than a majority of the
aggregate principal amount of the Company’s outstanding 8 7/8% Senior
Subordinated Notes due 2011 (the “2011 Notes”) to amendments to the indenture
pursuant to which the 2011 Notes were issued substantially similar to the
Proposed Amendments, and, in each case, on such date the holders of the Notes
and the 2011 Notes shall no longer have the right to revoke such consent except
in accordance with Section 5 hereof.

(b) Amendments, etc. No amendment, modification, termination, or waiver of any
provision of this Agreement, and no consent to any departure by any of the
Bondholders or the Company from any provision of this Agreement, shall be
effective unless it shall be in writing and signed and delivered by all the
Bondholders party hereto and the Company, and then it shall be effective only in
the specific instance and for the specific purpose for which it is given.

(c) Disclosure. Each Bondholder hereby consents to public disclosure, including
in a press release and a Form 8-K to be filed with the SEC, of the identity of
such Bondholder, the aggregate principal amount of Notes that will be bound by
this Agreement and the nature of its commitments, arrangements and
understandings pursuant to this Agreement. Each Bondholder agrees that it shall
not make any public announcement or public disclosure regarding this Agreement
or the transactions contemplated herein (except to the extent required by
applicable law or legal process) without the prior written consent of the
Company.

(d) Confidentiality. The Company shall, and shall cause its affiliates to, keep
the principal amount of Notes beneficially owned by each Bondholder party hereto
strictly confidential; provided, however, that (i) the aggregate principal
amount of Notes beneficially owned by the Bondholders party hereto may be
disclosed and (ii) the principal amount of Notes beneficially owned by any
Bondholder may only be disclosed (A) with the written consent of such
Bondholder; (B) to affiliates, directors, officers, employees and agents of the
Company, including legal counsel, the Trustee and other persons reasonably
required in order to enter into the Supplemental Indenture, (C) to the extent
required by law, including securities laws, or by subpoena or similar legal
process, provided, if appropriate, that the non-disclosing parties have been
given an opportunity to defend, limit or protect such disclosure, (D) in
connection with any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder or (E) to the extent such terms (x) become
publicly available other than as a result of a breach of this Section 6(d) or
(y) become available to the disclosing party on a non-confidential basis from a
source other than the non-disclosing parties.

(e) Notice. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied (with
confirmation),

 

5



--------------------------------------------------------------------------------

mailed by registered or certified mail (return receipt requested) or delivered
by an express courier (with confirmation) to the Company at 1000 American Media
Way, Boca Raton, Florida 33464, Attention: Chief Financial Officer, Telephone:
(561) 997-7733, Facsimile: (561) 998-7492, with a copy to Ken Wallach at Simpson
Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New York 10017,
Telephone (212) 455-2000, Facsimile: (212) 455-2502, and to each Bondholder at
the address set forth under such Bondholder’s name in Annex A hereto (or at such
other address for a party as shall be specified by like notice).

(f) Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.

(g) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

(h) Entire Agreement. This Agreement embodies the entire agreement and
understanding of the Bondholders and the Company, and supersedes all prior
agreements or understandings, with respect to the subject matter of this
Agreement. Notwithstanding the foregoing, capitalized terms used but not defined
in this Agreement have the meanings assigned to such terms in the Indenture.

(i) Specific Performance; Enforcement. Each of the parties hereto recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Agreement will cause the other party to sustain damages for which it would
not have an adequate remedy at law for money damages, and therefore, each of the
parties hereto agrees that in the event of any such breach the aggrieved party
shall be entitled to the remedy of specific performance of such covenants and
agreements and injunctive and other equitable relief in addition to any other
remedy to which it may be entitled, at law or in equity. The parties agree that
they shall be entitled to enforce specifically the terms and provisions of this
Agreement in the courts of the State of New York and any Federal court, sitting
in the state of New York, this being in addition to any other remedy to which
they are entitled at law or in equity. In addition, each of the parties hereto
(i) consents to submit such party to the personal jurisdiction of any Federal
court located in the State of New York or any New York state court in the event
any dispute arises out of this Agreement or any of the transactions contemplated
hereby, (ii) agrees that such party will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(iii) agrees that such party will not bring any action relating to this
Agreement or the transactions contemplated hereby in any court other than a
Federal court sitting in the state of New York or a New York state court and
(iv) waives any right to trial by jury with respect to any claim or proceeding
related to or arising out of this Agreement or any of the transactions
contemplated hereby.

 

6



--------------------------------------------------------------------------------

(j) Counterparts; Facsimile. This Agreement may be executed in counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. This Agreement may be executed by facsimile
signatures of the parties hereto.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and each Bondholder has caused this Agreement to
be executed on its behalf as of the date first written above.

 

AMERICAN MEDIA OPERATIONS, INC. By:   /s/ Michael Kahane   Name:   Michael
Kahane   Title:   Executive Vice President, General Counsel & Secretary Aegon
USA PEOPLES BENEFIT LIFE INSURANCE COMPANY By:   /s/ Garry E. Creed   Name:  
Garry E. Creed   Title:   Vice President TRANSAMERICA LIFE INSURANCE COMPANY By:
  /s/ Garry E. Creed   Name:   Garry E. Creed   Title:   Vice President Airlie
Opportunity Capital Management LP AIRLIE OPPORTUNITY MASTER FUND By:   /s/
Brendan Driscoll   Name:   Brendan Driscloo   Title:   Chief Financial Officer
AIRLIE OPPORTUNITY SEGREGATED PORTFOLIO By:   /s/ Brendan Driscoll   Name:  
Brendan Driscloo   Title:   Authorized signor

 

8



--------------------------------------------------------------------------------

AllianceBernstein ACM GLOBAL INVESTMENT – US HIGH YIELD PORTFOLIO By:   /s/
Douglas Peebles   Name:   Douglas Peebles   Title:   Executive Vice President
ALLIANCE GLOBAL HIGH INCOME OPEN TRUST – COMPASS A By:   /s/ Douglas Peebles  
Name:   Douglas Peebles   Title:   Executive Vice President ALLIANCE GLOBAL HIGH
INCOME OPEN TRUST – COMPASS B By:   /s/ Douglas Peebles   Name:   Douglas
Peebles   Title:   Executive Vice President ALLIANCE HIGH YIELD OPEN TRUST By:  
/s/ Douglas Peebles   Name:   Douglas Peebles   Title:   Executive Vice
President ALLIANCEBERNSTEIN POOLING PORTFOLIOS – ALLIANCEBERNSTEIN HIGH-YIELD
PORTFOLIO By:   /s/ Douglas Peebles   Name:   Douglas Peebles   Title:  
Executive Vice President ALLIANCEBERNSTEIN VARIABLE PRODUCT SERIES FUND – HIGH
YIELD PORTFOLIO By:   /s/ Douglas Peebles   Name:   Douglas Peebles   Title:  
Executive Vice President

 

9



--------------------------------------------------------------------------------

DAIMLERCHRYSLER PENSION TRUST E.V. By:   /s/ Jeffrey Phlegar   Name:   Jeffrey
Phlegar   Title:   Executive Vice President Babson Capital Management, LLC
PERSEUS - CBO By:   /s/ Linda Arcouette   Name:   Linda Arcouette   Title:  
Analyst ANTARES FUNDING, L.P. By:   /s/ Linda Arcouette   Name:   Linda
Arcouette   Title:   Analyst Capital Guardian Trust Company

Capital Guardian Trust Company,

for and on behalf of:

CIF GLOBAL HIGH YIELD FUND

GLOBAL HIGH YIELD FIXED INCOME FUND

QUALCOMM, INC.

ROBERT BOSCH GMBH

U.S. HIGH YIELD FIXED INCOME MASTER FUND

By:   /s/ Christopher D. Chen   Name:   Christopher D. Chen   Title:   Vice
President Capital International Limited

Capital International Limited, for and on behalf of:

PFA PENSION By:   /s/ Katie Lunday   Name:   Katie Lunday   Title:   Senior Vice
President

 

10



--------------------------------------------------------------------------------

Capital Research and Management Company

Capital Research and Management Company,

for and on behalf of:

AMERICAN FUNDS INSURANCE SERIES -ASSET ALLOCATION FUND

AMERICAN FUNDS INSURANCE SERIES – HIGH-INCOME BOND FUND

AMERICAN HIGH INCOME TRUST

CAPITAL WORLD BOND FUND, INC.

THE INCOME FUND OF AMERICA, INC.

THE BOND FUND OF AMERICA, INC.

By:   /s/ Michael J. Downer   Name:   Michael J. Downer   Title:   Vice
President and Secretary Chatham Asset High Yield Master Fund, Ltd. CHATHAM ASSET
HIGH YIELD MASTER FUND, LTD. By:   /s/ Anthony Melchiorre   Name:   Anthony
Melchiorre   Title:   Managing Member Eaton Vance Management BOSTON INCOME
PORTFOLIO By:   /s/ Thomas P. Higgins   Name:   Thomas P. Higgins   Title:  
Vice President CALIFORNIA CORRECTIONAL PEACE OFFICER’S By:   /s/ Thomas P.
Higgins   Name:   Thomas P. Higgins   Title:   Vice President

 

11



--------------------------------------------------------------------------------

DIVERSIFIED INVESTORS HIGH YIELD BOND FUND By:   /s/ Thomas P. Higgins   Name:  
Thomas P. Higgins   Title:   Vice President EATON VANCE FLOATING RATE INCOME
TRUST By:   /s/ Thomas P. Higgins   Name:   Thomas P. Higgins   Title:   Vice
President EATON VANCE LIMITED DURATION INCOME FUND By:   /s/ Thomas P. Higgins  
Name:   Thomas P. Higgins   Title:   Vice President EATON VANCE SENIOR FLOATING
RATE TRUST By:   /s/ Thomas P. Higgins   Name:   Thomas P. Higgins   Title:  
Vice President EATON VANCE SENIOR INCOME TRUST By:   /s/ Thomas P. Higgins  
Name:   Thomas P. Higgins   Title:   Vice President HALLMARK CARDS MASTER TRUST
By:   /s/ Thomas P. Higgins   Name:   Thomas P. Higgins   Title:   Vice
President HIGH INCOME PORTFOLIO By:   /s/ Thomas P. Higgins   Name:   Thomas P.
Higgins   Title:   Vice President

 

12



--------------------------------------------------------------------------------

RWDSU LOCAL 338 RETIREMENT By:   /s/ Thomas P. Higgins   Name:   Thomas P.
Higgins   Title:   Vice President SOUTHEASTERN PENNSYLVANIA TRANSPORTATION
AUTHORITY By:   /s/ Thomas P. Higgins   Name:   Thomas P. Higgins   Title:  
Vice President VOLKSWAGEN OF AMERICA, INC. SALARIED EATON VANCE MANAGEMENT By:  
/s/ Thomas P. Higgins   Name:   Thomas P. Higgins   Title:   Vice President
Evergreen Investment Management Company EVERGREEN INCOME ADVANTAGE FUND By:  
/s/ Ania Zabinska   Name:   Ania Zabinska   Title:   Corporate Action Analyst
EVERGREEN MANAGED INCOME FUND By:   /s/ Ania Zabinska   Name:   Ania Zabinska  
Title:   Corporate Action Analyst EVERGREEN STRATEGIC INCOME FUND By:   /s/ Ania
Zabinska   Name:   Ania Zabinska   Title:   Corporate Action Analyst EVERGREEN
VARIABLE ANNUITY STRATEGIC INCOME FUND By:   /s/ Ania Zabinska   Name:   Ania
Zabinska   Title:   Corporate Action Analyst

 

13



--------------------------------------------------------------------------------

SENTINEL CAPITAL MARKETS FUND By:   /s/ Ania Zabinska   Name:   Ania Zabinska  
Title:   Corporate Action Analyst JPMorgan Securities, Inc. JPMORGAN SECURITIES,
INC. By:   /s/ Sam Reid   Name:   Sam Reid   Title:   Associate Muzinich &
Company, Inc. AMERICAYIELD FUND By:   /s/ Michael Ludwig   Name:   Michael
Ludwig   Title:   Chief Financial Officer EUROMOBILIARE INTERNATIONAL FUND HIGH
YIELD By:   /s/ Michael Ludwig   Name:   Michael Ludwig   Title:   Chief
Financial Officer HEDGEYIELD LTD. By:   /s/ Michael Ludwig   Name:   Michael
Ludwig   Title:   Chief Financial Officer HPK US ZINS 1 By:   /s/ Michael Ludwig
  Name:   Michael Ludwig   Title:   Chief Financial Officer

 

14



--------------------------------------------------------------------------------

IMPERIAL CHEMICAL INDUSTRIES PENSION FUND By:   /s/ Michael Ludwig   Name:  
Michael Ludwig   Title:   Chief Financial Officer LYXOR/MUZINICH HEDGEYIELD
LIMITED By:   /s/ Michael Ludwig   Name:   Michael Ludwig   Title:   Chief
Financial Officer P.A.R.A.D.I.S.O. TRUST S.A. By:   /s/ Michael Ludwig   Name:  
Michael Ludwig   Title:   Chief Financial Officer PENATES A, LTD. By:   /s/
Michael Ludwig   Name:   Michael Ludwig   Title:   Chief Financial Officer
SCANDINAVIAN TRUST S.A. By:   /s/ Michael Ludwig   Name:   Michael Ludwig  
Title:   Chief Financial Officer SEB INVEST INSTITUTIONAL HIGH YIELD By:   /s/
Michael Ludwig   Name:   Michael Ludwig   Title:   Chief Financial Officer SEB
INSTITUTIONAL HIGH-YIELD BONDS By:   /s/ Michael Ludwig   Name:   Michael Ludwig
  Title:   Chief Financial Officer

 

15



--------------------------------------------------------------------------------

SKANDIA HIGH YIELD BOND By:   /s/ Michael Ludwig   Name:   Michael Ludwig  
Title:   Chief Financial Officer TRANSATLANTICYIELD FUND By:   /s/ Michael
Ludwig   Name:   Michael Ludwig   Title:   Chief Financial Officer DBX-HIGH
YIELD 1 FUND (MUZINICH) By:   /s/ Michael Ludwig   Name:   Michael Ludwig  
Title:   Chief Financial Officer Northern High Yield Fixed Income Fund NORTHERN
HIGH YIELD FIXED INCOME FUND By:   /s/ Edward J. Casey   Name:   Edward J. Casey
  Title:   High Yield Portfolio Manager Oppenheimer Funds, Inc. Oppenheimer
Funds, Inc., as Sub-Adviser to each of:

ATLAS STRATEGIC INCOME FUND

ING OPPENHEIMER STRATEGIC INCOME PORTFOLIO

MASSMUTUAL PREMIER STRATEGIC INCOME FUND

By:   /s/ Dimitrios Kourkoulakos   Name:   Dimitrios Kourkoulakos   Title:  
Senior Vice President

 

16



--------------------------------------------------------------------------------

Oppenheimer Funds, Inc., as Investment Adviser to each of:

OPPENHEIMER CHAMPION INCOME FUND

OPPENHEIMER STRATEGIC INCOME FUND

OPPENHEIMER STRATEGIC BOND FUND/VA

OPPENHEIMER HIGH YIELD FUND

OPPENHEIMER HIGH INCOME FUND V/A

By:   /s/ Dimitrios Kourkoulakos   Name:   Dimitrios Kourkoulakos   Title:  
Senior Vice President Post Advisory Group, LLC AMERICAN BEACON HIGH YIELD BOND
FUND By: Post Advisory Group, LLC, its Authorized Agent By:   /s/ Lawrence A.
Post   Name:   Lawrence A. Post   Title:   Chief Investment Officer AXA PREMIER
VIP HIGH YIELD BOND PORTFOLIO, A SERIES OF THE AXA PREMIER VIP TRUST By: Post
Advisory Group, LLC, its Authorized Agent By:   /s/ Lawrence A. Post   Name:  
Lawrence A. Post   Title:   Chief Investment Officer CMS ENERGY CORPORATION By:
Post Advisory Group, LLC, its Authorized Agent By:   /s/ Lawrence A. Post  
Name:   Lawrence A. Post   Title:   Chief Investment Officer

 

17



--------------------------------------------------------------------------------

FAIRFAX COUNTY EMPLOYEES’ RETIREMENT SYSTEM By: Post Advisory Group, LLC, its
Authorized Agent By:   /s/ Lawrence A. Post   Name:   Lawrence A. Post   Title:
  Chief Investment Officer CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM By: Post
Advisory Group, LLC, its Authorized Agent By:   /s/ Lawrence A. Post   Name:  
Lawrence A. Post   Title:   Chief Investment Officer IOWA PUBLIC EMPLOYEES’
RETIREMENT SYSTEM By: Post Advisory Group, LLC, its Authorized Agent By:   /s/
Lawrence A. Post   Name:   Lawrence A. Post   Title:   Chief Investment Officer
IKANO FUND MANAGEMENT S.A. By: Post Advisory Group, LLC, its Authorized Agent
By:   /s/ Lawrence A. Post   Name:   Lawrence A. Post   Title:   Chief
Investment Officer

 

18



--------------------------------------------------------------------------------

LOS ANGELES COUNTY EMPLOYEES RETIREMENT ASSOCIATION By: Post Advisory Group,
LLC, its Authorized Agent By:   /s/ Lawrence A. Post   Name:   Lawrence A. Post
  Title:   Chief Investment Officer OHIO PUBLIC EMPLOYEES RETIREMENT SYSTEM By:
Post Advisory Group, LLC, its Authorized Agent By:   /s/ Lawrence A. Post  
Name:   Lawrence A. Post   Title:   Chief Investment Officer POST DISTRESSED
MASTER FUND, L.P. By: Post Advisory Group, LLC, its Authorized Agent By:   /s/
Lawrence A. Post   Name:   Lawrence A. Post   Title:   Chief Investment Officer
POST TOTAL RETURN MASTER FUND, L.P. By: Post Advisory Group, LLC, its Authorized
Agent By:   /s/ Lawrence A. Post   Name:   Lawrence A. Post   Title:   Chief
Investment Officer

 

19



--------------------------------------------------------------------------------

POST TRADITIONAL HIGH YIELD FUND, L.P. By: Post Advisory Group, LLC, its
Authorized Agent By:   /s/ Lawrence A. Post   Name:   Lawrence A. Post   Title:
  Chief Investment Officer PRINCIPAL GLOBAL INVESTORS FUNDS-HIGH YIELD By: Post
Advisory Group, LLC, its Authorized Agent By:   /s/ Lawrence A. Post   Name:  
Lawrence A. Post   Title:   Chief Investment Officer PRINCIPAL LIFE INSURANCE
COMPANY BOND AND MORTGAGE SEPARATE ACCOUNT By: Post Advisory Group, LLC, its
Authorized Agent By:   /s/ Lawrence A. Post   Name:   Lawrence A. Post   Title:
  Chief Investment Officer QWEST OCCUPATIONAL HEALTH TRUST By: Post Advisory
Group, LLC, its Authorized Agent By:   /s/ Lawrence A. Post   Name:   Lawrence
A. Post   Title:   Chief Investment Officer

 

20



--------------------------------------------------------------------------------

QWEST PENSION TRUST By: Post Advisory Group, LLC, its Authorized Agent By:   /s/
Lawrence A. Post   Name:   Lawrence A. Post   Title:   Chief Investment Officer
STATE OF NEW MEXICO EDUCATIONAL RETIREMENT BOARD By: Post Advisory Group, LLC,
its Authorized Agent By:   /s/ Lawrence A. Post   Name:   Lawrence A. Post  
Title:   Chief Investment Officer STICHTING PENSIOENFONDS VOOR DE METAAL EN
TECHNIEK By: Post Advisory Group, LLC, its Authorized Agent By:   /s/ Lawrence
A. Post   Name:   Lawrence A. Post   Title:   Chief Investment Officer VERMONT
STATE EMPLOYEES’ RETIREMENT SYSTEM By: Post Advisory Group, LLC, its Authorized
Agent By:   /s/ Lawrence A. Post   Name:   Lawrence A. Post   Title:   Chief
Investment Officer

 

21



--------------------------------------------------------------------------------

VIRGINIA RETIREMENT SYSTEM By: Post Advisory Group, LLC, its Authorized Agent
By:   /s/ Lawrence A. Post   Name:   Lawrence A. Post   Title:   Chief
Investment Officer

 

22



--------------------------------------------------------------------------------

Annex A

 

23



--------------------------------------------------------------------------------

Annex B

Form of Supplemental Indenture

 

24